Title: To Thomas Jefferson from Tubeuf, 10 September 1791
From: Tubeuf
To: Jefferson, Thomas



Monsieur
à Richmond ce 10 Septembre 1791.

Un des avantages que j’attendais d’une létre que M. le Mis. dela Fayette m’a remise, par laquelle il veut bien me recomander a vous, etait de vous la présenter moimême, de vous exposer le Plan de l’Entreprise que je vais faire, sur les bords du clinch. Une traversée de 85 jours, du hâvre de Graces ici, moitié plus longue que je ne l’avais compté, ne me laisse pas disposer d’un instant, et me presse de me rendre a ma destination, distante encore d’ici de plus de 300 milles, afin d’arriver assez tôt, pour pouvoir y préparer un abri, contre les rigueurs de l’hiver a 35 personnes que j’ai déterminées a venir avec moi y former des Etablissemens. C’est sous ce point de vue que j’ai acheté, sur les bords du clinch, dans le Comté de Russel, cinquante cinq mille acres de terre, a raison de neuf livres tournois l’acre, dont je vais en ce moment en faire ocuper cinq mille acres, par huit familles de mes Parents et de mes amis, composées de 13 Maîtres, et de 22 Domestiques et Ouvriers. Si mon premier Etablissement prospère, ainsi que me le font esperer les facilités et l’encouragement que le Gouvernement de Virginie nous donne, les honeurs dont il nous comble, plusieurs émigrations françoises, plus considérables que celleci, se sont proposées de venir nous joindre, au Printemps prochain, et je vais dès ce moment les y disposer. Daignez, je vous prie, Monsieur, favoriser mon Entreprise, m’eclairer de vos lumieres, et m’aider de vos Conseils pour la faire réussir, et pour que je puisse la rendre utile et agréable à l’Etat. Nous potons avec nous tous les moyens que j’ai cru nécéssaires pour la former.
Je vous demande, Monsieur, la permission d’aller moimême vous en rendre compte, et de vous remétre la létre de M. le Mis. delaFayette, aussitôt qu’il me sera possible de perdre, pendant quelques jours, ma petite Colonie de vue, sans inquiétude et sans inconvénient.—Je suis avec le plus profond respect Monsieur Votre très humble et très obeissant Serviteur,

de Tubeuf

